—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered December 5, 1990, which convicted defendant, after a jury trial, of criminal possession of stolen property in the third degree, and sentenced him to a term of 21A to 7 years, unanimously affirmed.
In light of the fact that defendant was apprehended about 10 hours after the automobile was stolen, that he was driving the car when it was spotted by the police, that the police, after they requested he pull the car over, had to pursue defendant as he sped away and committed numerous traffic violations, and that defendant had no papers evincing ownership of the vehicle, the jury was warranted in concluding that *407defendant knowingly possessed the stolen vehicle (see, People v Schillaci, 68 AD2d 124).
The IAS Court properly exercised its discretion in deciding that the prosecution could question defendant, if he took the stand, about the underlying facts of his two recent youthful offender adjudications for criminal possession of stolen property (involving an automobile) and criminal possession of a controlled substance, respectively (People v Sandoval, 34 NY2d 371). Both adjudications bore heavily on defendant’s credibility and his willingness to place his own interests before those of society (see, People v Rahman, 62 AD2d 968, affd 46 NY2d 882). Moreover, the mere fact that defendant’s prior crime is similar to the instant crime does not bar the prosecution from using the prior incident to impeach defendant’s credibility (People v Cain, 167 AD2d 131, 133, lv denied 77 NY2d 836). Concur—Murphy, P. J., Sullivan, Milonas, Asch and Nardelli, JJ.